DETAILED ACTION
This action is responsive to the amendment received 12 January 2022.  The amendment has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed opening formed by wet etching (amended claim 16) must be shown or the features canceled from the claim.  Presently, the opening shown (Fig. 3: 302) cannot be formed by wet etching as claimed. An opening formed by wet etching would have a substantially different shape (see discussion below), not shown or disclosed by Applicant.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 16 is currently amended to recite, with respect to etching the dielectric layer 106 in the sequence shown between Fig. 2 and Fig. 3: …wet etching the dielectric layer [106] to form an opening [302] extending through the dielectric layer to expose a metal feature [108], wherein the opening comprises a via portion having a first width, and wherein the opening comprises a trench portion having a second width greater than the first width…  Figs. 2-3 are reproduced below:

    PNG
    media_image1.png
    493
    1337
    media_image1.png
    Greyscale

The issue is wet chemical etching cannot be used to form the opening shown and claimed by Applicant.  Wet chemical etching of a dielectric layer is isotropic, while the opening disclosed has two sets of vertical sidewalls and 90 degree stepped profiles, i.e. a highly anisotropic profile that would be .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Akolkar et al. (US 2008/0113508) in view of Sakata et al. (US 2010/0167529), Chiu et al. (US 2010/0240220), Kim et al. (US 2003/0211750), Ting et al. (US 5,969,422), Nakao et al. (US 2007/0049024), and Ooka (US 2007/0059919), all of record.
Regarding claim 1, Akolkar discloses a method of forming a structure (Fig. 1-3), the method comprising:
etching an opening (Fig. 2B, 220, see also Fig. 3, 330/340) in a dielectric layer (205 or 305), the opening (see 330/340 in Fig. 3) having a first width in a plane coplanar with a top surface of the dielectric layer (305), the opening having a second width in a plane coplanar with a bottom surface of the dielectric layer (305), the first width being greater than the second width, the dielectric layer (305) comprising a 
depositing a seed layer (Fig. 2D, 230) on the dielectric layer (205) in the opening, the seed layer (230) extending along top surfaces and sidewalls of the dielectric layer (205);
depositing a metallic protection layer (Fig. 2E, 240) over the seed layer (230, see discussion below), wherein the metallic protection layer (240)  comprises titanium (Ti) (¶ [0015]); and
removing the metallic protection layer (240; Figs. 2F-2H) while forming a conductor (Fig. 2H, 250) in the opening (210, ¶ [0020]), wherein the seed layer (230) is protected from oxidation during the depositing the metallic protection layer (240, ¶ [0015]), the removing the metallic protection layer (240, Fig. 2F), and the depositing the conductor (250, ¶ [0020]), wherein the metallic protection layer (240) is removed and the conductor is formed in a same electroplating solution (¶ [0020]), and wherein the seed layer (230) is in physical contact with the dielectric layer (205) and the conductor (250, see Fig. 2H), also see discussion below.
Akolkar, however, does not specifically disclose an etch stop layer so that the metallic protection layer extends below the bottom surface of the dielectric layer and the seed layer is in physical contact with the etch stop layer. Attention is brought to the Sakata reference, which discloses a similar method of forming a structure (Figs. 4A-8) comprising: etching an opening (Fig. 4B, 9a) in a dielectric layer (11/12/13, labeled in Fig. 4A) and an etch stop layer (10, labeled in Fig. 4A), the opening having a first width in a plane coplanar with a top surface of the dielectric layer (11/12/13), the opening having a second width in a plane coplanar with a bottom surface of the dielectric layer (11/12/13), the first width being greater than the second width (see Fig. 4B), the opening (9a)  having corners between the top surface of the dielectric layer (11/12/13) and the bottom surface of the dielectric layer (11/12/13) and between a top surface of the etch stop layer (10) and a bottom surface of the etch stop layer (10); depositing a seed layer (14/15) on the dielectric layer (11/12/13) in the opening (9a), the seed layer (14/15) extending along top surfaces and sidewalls of the dielectric layer (11/12/13); depositing a metallic protection layer (16) over the seed layer (14/15), the metallic protection layer (16) extending below the bottom surface of the dielectric layer (11/12/13), wherein the metallic protection layer (16) comprises 
Akolkar and Sakata do not disclose wherein the corners in the opening are rounded. Nevertheless, at the time the invention was filed, it would have been an obvious matter of design choice to one of ordinary skill in the art to form the corners of the opening as rounded corners, since Applicant has not disclosed that the rounded corners provide an advantage, are used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well without rounded corners because the seed layer would still remain protected from oxidation. Therefore, it would have been an obvious matter of design choice to modify Akolkar and Sakata to obtain the invention as specified in claim 1.
Akolkar discloses etching the opening by any suitable process (para. [0010]), however is silent regarding using a well-known technique such as RIE, including a common gas such as any one of CF4, SF6, or NF3.  Related art from Chiu teaches (paras. [0013]-[0018], Figs. 1-3) etching openings in dielectrics using RIE and CF4 and the etch process results in rounded corners at the opening.  Kim also teaches plasma etching openings having rounded corners and teaches using any one of CF4, SF6, or NF3 (e.g. see Tables I and II). Since Akolkar discloses one may use any suitable etch process while silent regarding specific processes, a PHOSITA would be motivated to look to related art and simply select a well-known, conventional, working plasma etch process, using conventional gases, and having a reasonable expectation of success as disclosed by Chiu and Kim. Selecting a conventional etch process 1
Next, Akolkar teaches the seed layer 230 being a single continuous material (Fig. 2D), however is silent regarding wherein the seed layer comprises Mn.  Akolkar discloses the seed layer may comprise any material (para. [0013]), and while Cu is provided as an example, a PHOSITA would be naturally motivated to look to related art to determine if alternatives offer advantages.  Related art from Ting et al. discloses an alloy offers advantages over Cu alone, and discloses the alloy can function as a barrier+seed and further discloses a CuMn (col 6, lines 10-65).  Next, it is noted Akolkar discloses deletions and modifications are within the scope of the invention (para. [0026]).  In view of Ting and Akolkar, a PHOSITA would recognize the benefits of using a CuMn alloy as taught by Ting since the alloy would obviate the need for Akolkar’s barrier 220, thereby reducing cost and simplifying fabrication, while providing the advantages disclosed by Ting.  Therefore, the combination would replace Akolkar’s barrier 220 and Cu seed 230 with Ting’s improved single/continuous CuMn seed, sans barrier, thereby making contact with the adjacent layers as required.
Regarding the currently amended limitations: “…comprises elemental manganese (Mn)…” and “…wherein the conductor extends below the top surface of the etch stop layer”, as already discussed above with respect to Ting, the CuMn alloy comprises elemental Cu and Mn.  An alloy comprises a plurality of elements.  If it is Applicant’s intent to limit the claimed seed to only Mn, then Applicant must use closed language such as “consisting of” rather than comprising (see MPEP §2111.03).  Next, with respect to the conductor extending below the top surface of the etch stop layer, this relationship is already taught by Sakata as applied above, wherein the corresponding conductor (18) extends below a top surface of the etch stop layer (10), see Fig. 7B and further note the modification omitting the barrier layer (14).  This claimed relationship is obvious and found throughout the prior art, making this well-known, occurring whenever and etch stop layer is thicker than a seed layer, for example see Ooka (Figs. 2K and 3D), also see Nakao et al. (Fig. 2D)

Regarding claim 5, Akolkar discloses the electroplating solution (¶ [0019]). Akolkar, however, does not specifically disclose wherein the electroplating solution has an ionic copper (Cu+) concentration by weight between about 2.0% and about 3.7%. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method disclosed by Akolkar to include wherein the electroplating solution has an ionic copper concentration by weight within the above specified range, since it has been held that where the general conditions (i.e., the electroplating solution) of a claim are disclosed in the prior art, determining the optimum or workable ranges (i.e., the ionic copper concentration by weight) involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, an ionic copper concentration in this range would be desirable to deposit copper with the electroplating solution.
Regarding claim 6, Akolkar discloses wherein a pH of the electroplating solution is about 6.0 or less (¶ [0019]) and Sakata also discloses wherein a pH of the electroplating solution is about 6.0 or less (¶ [0037]).
Regarding claim 7, Akolkar discloses wherein the metallic protection layer (Fig. 2E, 240) has a thickness (D1) between about 1 Angstrom and about 50 Angstrom (¶ [0016]), D2 can be 100 Angstroms, and D1 is less than D2, i.e., about 50 Angstroms).
Regarding claim 8, Akolkar discloses depositing the metallic protection layer (Fig. 2E, 240) to prevent or minimize oxidation of the seed layer (¶ [0017]). Akolkar, however, does not specifically disclose wherein the depositing is performed in an inert environment. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method disclosed by Akolkar to include wherein the depositing is performed in an inert environment in order to minimize oxidation of the seed layer and since inert environments are extremely well known in the art for mitigating oxidation.
Regarding claim 23, Akolkar discloses wherein the electroplating solution further comprises polyethylene glycol (PEG) (¶ [0019]).

s 9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Akolkar et al. (US 2008/0113508), in view of Ting et al. (US 5,969,422), Lavoie et al. (US 2008/0223287), Sakata et al. (US 2010/0167529), Nakao et al. (US 2007/0049024), and Ooka (US 2007/0059919), all of record, and Kuhn et al. (US 2007/0273042, newly cited)
Regarding claim 9, Akolkar discloses a method of forming a structure (Figs. 1-3), the method comprising:
forming a seed layer (Fig. 2D, 230) on exposed surfaces of an opening (210) in a dielectric layer (205), wherein the seed layer (230) comprises copper (Cu) (¶ [0013]);
forming a metallic protecting layer (Fig. 2E, 240) on the seed layer (230), wherein the metallic protecting layer (240) comprises aluminum (Al) (¶ [0015]); and
forming a conductor (Fig. 2H, 250) in the opening (210) using an electroplating solution (¶ [0019]), the electroplating solution comprising an acid for removing the metallic protecting layer (240) during the forming the conductor (250) in the opening (210, ¶s [0019] and [0020]), the conductor (see 330/340 in Fig. 3)) having a first width in a plane coplanar with a topmost surface of the dielectric layer, the conductor (330/340) having a second width in a plane coplanar with a bottommost surface of the dielectric layer opposite the topmost surface, the first width begin greater than the second width (see Fig. 3), the dielectric layer (see 305 in Fig. 3) comprising a single continuous layer of material extending from the topmost surface of the dielectric layer to the bottommost surface of the dielectric layer (see Fig. 3).
Akolkar further discloses depositing the metallic protection layer (Fig. 2E, 240) to prevent or minimize oxidation of the seed layer (¶ [0017]). Akolkar, however, does not specifically disclose wherein the seed layer and the metallic protecting layer are formed in an inert environment. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method disclosed by Akolkar to include wherein the seed layer and the metallic protecting layer are formed in an inert environment in order to minimize oxidation of the seed layer and since inert environments are extremely well known in the art for mitigating oxidation.
Akolkar teaches the Cu seed layer 230 being a single continuous material (Fig. 2D), however a barrier layer is employed as the exemplary embodiment uses copper.  Akolkar discloses the seed layer may comprise any material (para. [0013]), and while Cu is provided as an example, a PHOSITA would be 
Regarding forming the seed and protection layers by PEALD, it is noted Akolkar already teaches the seed and protecting layers may be formed by ALD (paras. [0013] and [0016]), however is silent regarding the use of PEALD.  A PHOSITA would readily recognize the benefits of using PEALD as an improvement over ALD since the use of plasma species as reactants allows for more freedom in processing conditions and for a wider range of material properties compared with the conventional thermally-driven ALD methods. Related art from Lavoie teaches forming CuMn alloys by PEALD and similarly recognizes the benefits of using this alloy as this obviates the need for barrier/adhesion layers (para. [0024]). Further still, Lavoie also teaches aluminum, among several other common metals, may all be formed by PEALD.  A PHOSITA already forming a seed layer by PEALD would find it obvious to use the same PEALD technique to deposit the next layer, noting Lavoie already teaches forming alternating layers of different metals, as this could easily be performed in situ following formation of the CuMn seed thereby reducing costs and simplifying fabrication. 
A PHOSITA would find it obvious to modify Akolkar’s process in view of the teachings of Ting and Lavoie to alloy the seed layer with Mn to eliminate the need for a barrier layer and further to use PEALD for its known advantages over ALD.
Akolkar is silent regarding the limitation of ion milling a dielectric layer to form an opening in the dielectric layer, however Akolkar discloses forming the opening using any suitable process (para. [0010]). A PHOSITA would be motivated to look to related art to teach suitable techniques for forming openings in dielectric layers as suggested by Akolkar.  Related art from Kuhn teaches a known, suitable technique for 
Next, with respect to the conductor extending below the bottommost surface of the dielectric layer, while Akolkar is silent, this is taught by Sakata, Nakao, and Ooka and flows naturally from the obvious modification of incorporating an etch stop layer according to Sakata when forming a damascene or dual damascene interconnect structure as taught by Akolkar.  See discussion above with respect to claim 1 regarding the obvious incorporation of an etch stop layer as taught by Sakata.  It is conventional to incorporate an etch stop layer for improved process control when etching dielectric layers for forming interconnects, in particular when forming damascene or dual damascene structures such as those already disclosed by Akolkar (Fig. 3), and through this modification, this will lead to the conductor extending below the bottom of the dielectric layer by a distance of the difference in thicknesses of the seed vs. the etch stop layer (Sakata Fig. 7B; Ooka Figs. 2K and 3D; Nakao Fig. 2D). 

Regarding claim 12, Akolkar discloses the electroplating solution (¶ [0019]). Akolkar, however, does not specifically disclose wherein the electroplating solution has an ionic copper (Cu+) concentration by weight between about 2.0% and about 3.7%. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method disclosed by Akolkar to include wherein the electroplating solution has an ionic copper concentration by weight within the above specified range, since it has been held that where the general conditions (i.e., the electroplating solution) of a claim are disclosed in the prior art, determining the optimum or workable ranges (i.e., the ionic copper concentration by weight) involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, an ionic copper concentration in this range would be desirable to deposit copper with the electroplating solution.
Regarding claim 13, Akolkar discloses wherein the metallic protecting layer (240) has a lower reduction oxidation potential (aluminum, ¶ [0015]) than the conductor (250, copper, ¶ [0019]).
Regarding claim 14, Akolkar discloses wherein the electroplating solution comprises copper sulfate (CuSO4) and sulfuric acid (H2SO4) (¶ [0019]).
.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Akolkar et al. (US 2008/0113508), in view of Ting et al. (US 5,969,422), Lavoie et al. (US 2008/0223287), Kuhn et al. (US 2007/0273042), Sakata et al. (US 2010/0167529), Nakao et al. (US 2007/0049024), and Ooka (US 2007/0059919), as applied above, and further in view of Broekmann et al. Electrochimica Acta 56 (2011) 4274-4734.
(Re Claim 24) wherein the electroplating solution further comprises polyalkylene glycol (PAG).
Akolkar teaches using additives (para. [0019]), however is silent regarding PAG. A PHOSITA would be motivated to look to related art to teach suitable additives for the plating bath.  Related art from Broekmann teaches using PAG in a plating bath for its known advantages (see Results section, pp. 4727-4733).  A PHOSITA would find it obvious to add PAG to the plating bath for its known advantages as discussed by Broekmann.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection presented above and necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397.